

EXHIBIT 10.26


FIRST AMENDMENT TO
2018 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT
This FIRST AMENDMENT TO THE 2018 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT
(this “Amendment”) made as of and effective as of March 6, 2019, by and among
AMERICAN FINANCE TRUST, INC. a Maryland corporation (the “Company”), its
subsidiary AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and AMERICAN FINANCE ADVISORS, LLC, a
Delaware limited liability company, the Company’s manager (the “Advisor”).
RECITALS
WHEREAS, the Company, the Operating Partnership and the Advisor previously
entered into that certain 2018 Advisor Multi-Year Outperformance Agreement,
dated as of July 19, 2018 (the “2018 OPP”);
WHEREAS on December 31, 2018, one of the Peer Group Companies (as defined in the
2018 OPP), Select Income REIT, completed a merger with Government Properties
Income Trust, with the surviving entity, Government Properties Income Trust,
being renamed Office Properties Income Trust, and, in connection therewith, the
Company, the Operating Partnership and the Advisor desire to make certain
amendments to the 2018 OPP.
NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:
1.
Amendment to the definition of “Peer Group Companies”. The definition of “Peer
Group Companies” contained in Exhibit A of the 2018 OPP is deleted and replaced
in its entirety with the following:

“Peer Group Companies” means Colony Capital, Inc., Lexington Realty Trust,
Ramco-Gershenson Properties Trust, Office Properties Income Trust and Spirit
Realty Capital, Inc.
2.
Effect of the Amendment. Except as modified by this Amendment, all of the terms
of the 2018 OPP are hereby ratified and confirmed and shall remain in full force
and effect. This Amendment shall be construed as one with the 2018 OPP, and the
2018 OPP shall, where context requires, be read and construed so as to
incorporate this Amendment.

3.
General Provisions. Except as modified herein, the terms and provisions of
Section 8 of the 2018 OPP are hereby incorporated by reference as if set forth
herein in their entirety and shall apply mutatis mutandis to this Amendment.

[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the date first written above.
AMERICAN FINANCE TRUST, INC.
By: /s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: Chief Executive Officer and President
AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.
By:
American Finance Trust, Inc., its general partner

By: Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: Chief Executive Officer and President
AMERICAN FINANCE ADVISORS, LLC
By:
AMERICAN FINANCE SPECIAL
LIMITED PARTNER, LLC, its member

By:
AR GLOBAL INVESTMENTS, LLC, its member

By: /s/ Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory






[Signature Page to First Amendment to 2018 Advisor Multi-Year Outperformance
Agreement]